DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
 
Response to Amendment
The amendment filed January 19, 2022 has been entered. Claims 1, 4-5, 8, 10-12, 15-18, 20-24, 26, 29-31, 35-37, 41-42, 47-49, 53-57, 66-69, 86-87, and 103-118 remain pending in the application. Claims 2, 3, 6-7, 9, 13-14, 19, 25, 27-28, 32-34, 38-40, 43-46, 50-52, 58-65, 70-75, 88-102 were previously cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed December 15, 2020.

Information Disclosure Statement
The information disclosure statement filed December 16, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. No copy has been provided for JP 10507951. It has been placed in the application file, but the information referred to therein has not been 

Claim Objections
Claim 18 is objected to because there is a lack of antecedent basis for “the structural support element” as opposed to “structural support member” in line 8. Appropriate correction is required.
Claim 23 is objected to because there is a lack of antecedent basis for “the structural support element” as opposed to “the structural support member” in line 2. Appropriate correction is required. 
Claim 30 is objected to because there is a lack of antecedent basis for “the structural support element” as opposed to “the structural support member” in line 2. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8, 10-12, 15-17, 41, 42, and 103-105 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boussignac et al. (USPN 5378237).
Regarding claim 1, Boussignac teaches a flexible lumenal assembly (Figure 12) configured for transiting a body lumen comprising a flexible lumenal member (inner tubular member 1; “The inner tubular element 1 can be produced for example in a material such as a semi-rigid thermoplastic” [Col 3, line 35]) extending longitudinally, a monolithic structural support member (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]) extending outside a portion of the flexible lumenal member (Figure 12) configured to contact the flexible luminal member differently as a function of pressure applied to the structural support member (“The spring 28 [26] is capable of occupying an extended position, illustrated in FIGS. 8 and 9, reached by pulling the rear end 28 and a rest position illustrated in FIG. 10 in which its spires situated at the level of the balloon, support and hold the inner wall 9 of the balloon in position, while moving it apart from the tubular element 1” [Col 5, line 36-42]; see also Figure 12), and an outer member (balloon 2) over the structural support member wherein the outer member is configured to selectively apply pressure to the structural support member less when the outer member is enlarged and contacting the structural support member a less amount (Figures 8 and 12, wherein when the outer member 2 is collapsed as shown in Figure 8, the balloon 2 contacts the full length of the spring 26 as opposed in when the outer member is enlarged and the balloon 2 only contacts the center portion of the spring 26).

Regarding claim 4, Boussignac teaches the assembly of claim 1 wherein the structural support member is a tubular mesh (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]).

a non-random tubular mesh (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]).

Regarding claim 8, Boussignac teaches the assembly of claim 1 further including a passageway (orifices 3 and 4) for fluid to enter and exit an area between the structural support member and the outer member (Figure 10).

Regarding claim 10, Boussignac teaches the assembly of claim 1 wherein the outer member is resiliently flexible (“The balloon 2 can be produced in a material such as a cross-linked polyethylene, a polyamide or a polyethylene terephtalate, all three being bi-orientated.” [Col 4, line 2]).

Regarding claim 11, Boussignac teaches the assembly of claim 1 wherein the outer member is a balloon (balloon 2).

Regarding claim 12, Boussignac teaches the assembly of claim 1 wherein the outer member is configured to have an enlarged configuration (Figure 12) and a reduced configuration (Figure 8), and wherein in the reduced configuration the outer member applies pressure to the structural support member (Figure 8, wherein the balloon 2 contacts and therefor applies pressure to the spring 26).

Regarding claim 15, Boussignac teaches the assembly of claim 12 wherein the assembly is configured such that enlargement of the outer member relieves at least part of the pressure on the structural support member (Figure 9, wherein the outer wall 8 of balloon 2 no 

Regarding claim 16, Boussignac teaches the assembly of claim 15 wherein the assembly is configured such that enlargement of the outer member relieves all of the pressure on the structural support member (Figure 9, wherein the outer wall 8 of balloon 2 no longer contacts the spring 26).

Regarding claim 17, Boussignac teaches the assembly of claim 16 wherein the assembly is configured such that relieving pressure on the structural support member includes reducing a surface area of contact between the outer member and the structural support member (Figure 9).

Regarding claim 41, Boussignac teaches the assembly of claim 1 wherein the structural support member is a stent (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]).

Regarding claim 42, Boussignac teaches the assembly of claim 1 wherein the assembly forms a portion of a catheter (Figure 8).

Regarding claim 47, Boussignac teaches the assembly of claim 1 configured to receive a dilator element (Figure 8, via lumen of inner tubular element 1, wherein “dilator element” is not positively recited; “The inner tubular element 1 has a substantially circular cross-section and allows the passage of a guide” [Col 3, line 29]).

wherein “syringe” is not positively recited).

Regarding claim 103, Boussignac teaches a flexible lumenal assembly (Figure 12) configured for transiting a body lumen comprising a flexible lumenal member (inner tubular member 1; “The inner tubular element 1 can be produced for example in a material such as a semi-rigid thermoplastic” [Col 3, line 35]) extending longitudinally and a monolithic structural support member (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]) extending outside a portion of the flexible lumenal member (Figure 12) and an outer member (balloon 2) over the structural support member wherein the outer member is configured to selectively apply pressure to the structural support member by enlargement and contraction (Figures 8, 9, and 12) and the monolithic structural support member is configured to contact the flexible lumenal with a lower pressure when the outer member is enlarged than when it is contracted (“The spring 28 [26] is capable of occupying an extended position, illustrated in FIGS. 8 and 9, reached by pulling the rear end 28 and a rest position illustrated in FIG. 10 in which its spires situated at the level of the balloon, support and hold the inner wall 9 of the balloon in position, while moving it apart from the tubular element 1” [Col 5, line 36-42]; see also Figure 12; Figures 8 and 12, wherein when the outer member 2 is collapsed as shown in Figure 8, the balloon 2 contacts the full length of the spring 26 as opposed in when the outer member is enlarged and the balloon 2 only contacts the center portion of the spring 26).

 plurality of interconnected struts (Figure 12) wherein the plurality of interconnected struts each have a wall thickness in a radial direction relative to the body lumen between respective inside and outside surfaces wherein the wall thicknesses are substantially constant (Figure 12, see also Figures 8-10 wherein the spring 26 has a constant radial wall thickness). 

Regarding claim 105, Boussignac teaches the assembly of claim 103 wherein the structural support member is a non-random structural support member (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20-24, 26, 29-31, 35-37, and 106-118 are rejected under 35 U.S.C. 103 as being unpatentable over Barra et al. (USPN 6033379) in view of Berry et al. (USPN 6321598).
Regarding claim 18, Barra teaches a flexible lumenal assembly (catheter 12; Figure 1) configured for transiting a body lumen comprising a flexible lumenal member (catheter body structural support member (spring 40) extending outside a portion of the flexible lumenal member (Figure 3) and an outer member (balloon 20) over the structural support member wherein the outer member is configured to selectively apply pressure to the structural support member (Figure 2). 
Barra fails to explicitly teach the structural support member in the form of a monolithic tubular mesh having a plurality of nodes and struts and each strut forms a node with two other struts, and wherein the structural support element includes a plurality of component elements and wherein a transverse cross-section of the structural support element includes at least two component elements. Berry teaches a structural support member (stent 10) in the form of a monolithic tubular mesh (“the ideal stent would be thin-walled, of unitary construction to eliminate welds” [Col 2, line 45]) having a plurality of nodes (ends 17, 18 of longitudinal struts 15, 16, 32) and struts (struts 15, 16, 32 and adjustable members 19, 20 formed by folded arms 51, 52) and each strut forms a node with two other struts (“The first and second longitudinal struts 15, 16 are interconnected at both ends 17, 18 by respective circumferentially adjustable members 19, 20,” [Col 9, line 37]; Figure 2), and wherein the structural support element including a plurality of component elements and wherein a transverse cross-section of the structural support element includes at least two component elements (longitudinal segments 14, 25 and interconnection segments 21). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Barra to have a plurality of nodes and struts and include a plurality of component elements based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

different sizes (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements of different sizes based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 21, modified Barra teaches the assembly of claim 20. Modified Barra fails to explicitly teach at least two of the component elements have different transverse cross-sectional areas. Berry teaches a structural support member (stent 10) including a plurality of component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1), wherein the component elements have different transverse cross-sectional areas (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements of different cross-sectional areas based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

different lengths (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements of different lengths based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 23, modified Barra teaches the assembly of claim 18. Barra fails to explicitly teach the structural support element includes at least first and second groups of component elements wherein each of the component elements in the first group is different from each of the component elements in the second group. Berry teaches a structural support member (stent 10) including at least first (longitudinal struts 15, 32) and second (curvilinear struts 22, 23) groups of component elements (Figures 1 and 2) wherein each of the component elements in the first group is different from each of the component elements in the second group (Figures 1 and 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have first and second groups of components elements different from each other based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).
 (longitudinal struts 15, 32) and second (curvilinear struts 22, 23) groups of component elements (Figures 1 and 2) wherein there are more component elements in the second group than the first group (Figures 1 and 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra such that there are more components elements in a second group than a first group of component elements based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 26, modified Barra teaches the assembly of claim 23. Modified Barra fails to explicitly teach wherein respective ones of the component elements in the first group are coupled to respective ones of the component elements in the second group. Berry teaches a structural support member (stent 10) including at least first (longitudinal struts 15, 32) and second (curvilinear struts 22, 23) groups of component elements (Figures 1 and 2) wherein respective ones of the component elements in the first group are coupled to respective ones of the component elements in the second group (Figure 1, via interconnection struts 36, 68). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements wherein component elements of a first group are coupled to component elements of the second group based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically 

Regarding claim 29, modified Barra teaches the assembly of claim 18, wherein the structural support element extends longitudinally a first distance (Figure 5). Barra fails to explicitly teach at least one of the component elements extends a distance less than the first distance. Berry teaches a structural support member (stent 10) including a plurality of component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1), wherein the structural support element extends longitudinally a first distance, and wherein at least one of the component elements extends a distance less than the first distance. (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have at least one component element extending a distance less than the first distance based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

	Regarding claim 30, modified Barra teaches the assembly of claim 29. Modified Barra fails to explicitly teach each of the component elements in the structural support element includes respective lengths less than the first distance. Berry teaches a structural support member (stent 10) including a plurality of component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1), wherein each of the component elements includes respective lengths less than the first distance. (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements having lengths less than the 

Regarding claim 31, modified Barra teaches the assembly of claim 18. Barra fails to explicitly teach the structural support element includes at least three component elements having a first transverse cross-sectional area, and at least three components having a second transverse cross-sectional area less than the first transverse cross- sectional area. Berry teaches a structural support element (stent 10) including at least three component elements (longitudinal segments 14, 25) having a first transverse cross-sectional area (Figure 1), and at least three components (interconnection segments 21) having a second transverse cross-sectional area less than the first transverse cross-sectional area (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra such that the structural support element includes at least three component elements having a first transverse cross-sectional area, and at least three components having a second transverse cross-sectional area less than the first transverse cross- sectional area based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 35, modified Barra teaches the assembly of claim 18. Modified Barra fails to explicitly teach each of the component elements extends substantially linearly. Berry teaches a structural support member (stent 10) including a plurality of component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1) each of which 

Regarding claim 36, modified Barra teaches the assembly of claim 18. Modified Barra fails to explicitly teach the at least two component elements includes first and second component elements and wherein the first and second component elements are coupled to each other at an angle. Berry teaches a structural support member (stent 10) including at least two component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1), the at least two component elements includes first and second component elements (curvilinear struts 22, 23) and wherein the first and second component elements are coupled to each other at an angle (Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements coupled to each other at an angle based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 37, modified Barra teaches the assembly of claim 36. Modified Barra fails to explicitly teach the angle is greater than zero and less than 90°. Berry teaches a structural support member (stent 10) including first and second component elements (curvilinear angle greater than zero and less than 90° (Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements coupled to each other at an angle based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 106, Barra teaches a flexible lumenal assembly (catheter 12; Figure 1) configured for transiting a body lumen comprising a flexible lumenal member (catheter body 14) extending longitudinally and a monolithic structural support member (spring 40) extending longitudinally outside a portion of the flexible lumenal member (Figure 3) and an outer member (balloon 20) over the structural support member and wherein the outer member is configured to selectively apply pressure to the structural support member (Figure 2). 
Barra fails to explicitly teach the structural support element includes a plurality of nodes of component elements and wherein at least two of the component elements have different sizes and each node includes three component elements and two of the component elements are sized differently from each other. Berry teaches a structural support member (stent 10) including a plurality of nodes (ends 17, 18 of longitudinal struts 15, 16) of component elements (struts 15, 16 and adjustable members 19, 20 formed by folded arms 51, 52; “The first and second longitudinal struts 15, 16 are interconnected at both ends 17, 18 by respective circumferentially adjustable members 19, 20,” [Col 9, line 37]; Figure 2), wherein the component elements have different sizes (Figure 2) and each node includes three component elements (strut 15 or 16 and folded arms 51, 52 adjustable members 19 or 20) and two of the component elements are sized differently from each other (strut 15 or 16 sized differently from adjustable members 19 and 20). Before the effective filing date of the claimed invention, it would have 

Regarding claim 107, modified Barra teaches the assembly of claim 106. Modified Barra fails to explicitly teach the at least two component elements are connected to each other at a respective end of the at least two component elements. Berry teaches a structural support element (stent 10) including at least two component elements (strut 15 or 16 and adjustable members 19 and 20) connected to each other at a respective end of the at least two component elements (“The first and second longitudinal struts 15, 16 are interconnected at both ends 17, 18 by respective circumferentially adjustable members 19, 20,” [Col 9, line 37]; Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include at least two component elements connect to each other at respective ends based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 108, modified Barra teaches the assembly of claim 106. Barra fails to explicitly teach the structural support element includes at least first and second groups of component elements wherein each of the component elements in the first group is a different size from each of the component elements in the second group. Berry teaches a structural first (struts 15, 16) and second (adjustable members 19, 20) groups of component elements (Figures 2 and 3) wherein each of the component elements in the first group is a different size from each of the component elements in the second group (Figures 2 and 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include first and second groups of components elements sized differently from each other based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 109, modified Barra teaches the assembly of claim 108. Modified Barra fails to explicitly teach there are more component elements in the second group than in the first group, and the component elements in the second group are smaller than the component elements in the first group. Berry teaches a structural support element (stent 10) including more component elements in a second group (adjustable members 19, 20) than in a first group (struts 15, 26; Figures 1 and 2), and the component elements in the second group are smaller than the component elements in the first group (Figures 1 and 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include first and second groups of components elements, wherein the second group has more elements that are smaller than the first group based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).



Regarding claim 111, modified Barra teaches the assembly of claim 106 wherein the structural support element extends longitudinally a first distance (Figure 3). Modified Barra fails to explicitly teach the structural support element includes a plurality of component elements, and wherein at least one of the plurality of component elements has a length less than the first distance. Berry teaches a structural support member (stent 10) including a plurality of component elements (struts 15, 16 and adjustable members 19, 20), wherein the structural support element extends longitudinally a first distance, and wherein at least one of the component elements extends a distance less than the first distance (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have at least one component element extending a distance less than the first distance based on the teachings of Berry to ensure that 

Regarding claim 112, modified Barra teaches the assembly of claim 106. Barra fails to explicitly teach the structural support element includes at least three component elements each having a respective first transverse cross-sectional area, and at least three component elements each having a respective second transverse cross-sectional area less than the first transverse cross-sectional area. Berry teaches a structural support element (stent 10) including at least three component elements (struts 15, 16, 32; Figures 1 and 2) each having a first transverse cross-sectional area (Figure 1), and at least three components (adjustable members 19, 20; Figures 1 and 2) each having a respective second transverse cross-sectional area less than the first transverse cross-sectional area (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra such that the structural support element includes at least three component elements having a first transverse cross-sectional area, and at least three components having a second transverse cross-sectional area less than the first transverse cross-sectional area based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 113, modified Barra teaches the assembly of claim 106. Barra fails to explicitly teach the structural support element includes a plurality of component elements and wherein a plurality of the component elements include longitudinally extending component elements when the lumenal element extends substantially straight. Berry teaches a structural longitudinally extending component elements (struts 15, 16,) when the lumenal element extends substantially straight (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include a plurality of component elements including straight component elements based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 114, modified Barra teaches the assembly of claim 113. Modified Barra fails to explicitly teach the structural support element further includes a plurality of angled component elements and wherein respective ones of the longitudinally extending component elements and the angled elements are connected. Berry teaches a structural support element (stent 10) including a plurality of longitudinally extending component elements (struts 15, 16) further including a plurality of angled component elements (adjustable members 19, 20; angled at pivot point 60 and where folded arms 51, 52 attach to strut 15, 16) and wherein respective ones of the straight elements and the angled elements are connected (“The first and second longitudinal struts 15, 16 are interconnected at both ends 17, 18 by respective circumferentially adjustable members 19, 20,” [Col 9, line 37]; Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include a plurality of angled component elements connected to the longitudinally extending component elements based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by 

Regarding claim 115, modified Barra teaches the assembly of claim 113. Modified Barra fails to explicitly teach the structural support element includes first and second groups of component elements, and when the structural support element extends substantially straight, the first group of component elements extends longitudinally, and the second group extends at an angle. Berry teaches a structural support element (stent 10) including first (struts 15, 16) and second (adjustable members 19, 20) groups of component elements, and when the structural support element extends substantially straight, the first group of component elements extends longitudinally, and the second group extends at an angle (Figures 1-3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include a first group of longitudinally extending component elements and a second group of angled component elements based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 116, modified Barra teaches the assembly of claim 115. Modified Barra fails to explicitly teach the component elements in each of the first and second groups of component elements have respective lengths, and wherein the lengths of the component elements in the second group are shorter than the lengths of the component elements in the first group. Berry teaches a structural support element (stent 10) wherein the component elements in each of the first (struts 15, 16) and second (adjustable members 19, 20) groups of component elements have respective lengths (Figure 1 and 2), and wherein the lengths of the 

Regarding claim 117, modified Barra teaches the assembly of claim 115. Modified Barra fails to explicitly teach the component elements in each of the first and second groups of component elements have respective thicknesses, and wherein the thicknesses of the component elements in the second group are less than the thicknesses of the component elements in the first group. Berry teaches a structural support element (stent 10) wherein the component elements in each of the first (struts 15, 16) and second (adjustable members 19, 20) groups of component elements have respective thickness (Figure 1), and wherein the thicknesses of the component elements in the second group are less than the thicknesses of the component elements in the first group (Figures 1 and 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to first and second groups of component elements, wherein the second group elements are less thick than the elements of the first group based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).
flexible lumenal assembly (catheter 12) configured for transiting a body lumen comprising a flexible lumenal member (catheter body 14) extending longitudinally and a monolithic structural support member (spring 40) outside a portion of the flexible lumenal member extending longitudinally when the assembly extends substantially straight and wherein when the structural support member extends longitudinally (Figure 3), and an expandable outer member (balloon 20) over the structural support member and having a first portion fixed relative to a portion of the body lumen (Figure 3; [Col 3, line 48])  and wherein the outer member is configured to selectively apply pressure to the structural support member (Figures 2 and 3). Barra fails to explicitly teach the structural support member includes a plurality of longitudinally extending struts and a plurality of angled struts, and wherein each of the angled struts is coupled at respective ends to respective longitudinally extending struts that are larger than the angled struts. Berry teaches a monolithic structural support element (stent 10; “the ideal stent would be thin-walled, of unitary construction to eliminate welds” [Col 2, line 45]) including a plurality of longitudinally extending struts (struts 15, 16) and a plurality of angled struts (adjustable members 19, 20, angled at pivot point 60 and where folded arms 51, 52 attach to strut 15, 16), wherein each of the angled struts is coupled at respective ends to respective longitudinally extending struts that are larger than the angles struts (“The first and second longitudinal struts 15, 16 are interconnected at both ends 17, 18 by respective circumferentially adjustable members 19, 20,” [Col 9, line 37]; Figures 1 and 2)). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include longitudinally extending struts and angled struts based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Claims 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Sagae (USPN 5176637) in view of Berry et al. (USPN 6321598). 
Regarding claim 86, Sagae teaches a method of assembling a flexible lumenal assembly (dilation element 40) suitable for transiting a body lumen comprising assembling onto a flexible lumen (inner tube 4) a monolithic structural support (reinforcing member 14) so that the structural support extends longitudinally of at least a portion of the flexible lumen and around a perimeter of the flexible lumen (Figure 1; “tightly fitting a reinforcing member made of a single coil spring around the outside surface of the inner tube 1” [Col 5, line 57]) and configured to have a larger inside diameter in a relaxed state than an outside diameter of an outer surface of the flexible lumen (Figure 1, wherein the reinforcing member 14 is on the outer surface of the flexible lumen and therefore has an inside diameter at least slightly larger than the outside diameter of the flexible lumen), inserting a portion of the flexible lumen and the structural support into an enlarged tubular element (dilation element 3; [Col 9, line 57 – Col 10, line 36]) that is more flexible than the flexible lumen ([Col 3, line 23-29]; [Col 5, line 6-37]), and releasing the enlarged tubular element so that the enlarged tubular element collapses over at least a part of the structural support (Figure 12, for example; [Col 10, line 45]) and sealing first (front end 7) and second end portions (rear end 8) of the tubular element to respective portions of the flexible lumen on respective ends of the structural support (front end 7: [Col 10, lines 10-36]; rear end 8: [Col 9, lines 57-Col 10, line 5], wherein the rear end 8 is sealed to the inner tube 4 via outer tube 2 and fixing member 5), such that the flexible lumenal assembly has a portion with variable flexibility (“By using a reinforcing member in the form of a coil spring, kinking and collapsing of the inner tube 1 within the dilatation element 3 at bends in vessels can be prevented. The flexural rigidity of this region is much increased by tightly fitting a reinforcing member made of a single coil spring around the outside surface of the inner tube 1.” [Col 5, line 53]). Sagae fails to explicitly teach the monolithic structural support is a mesh structural support. Berry teaches a monolithic mesh structural support (stent 10; “the ideal stent would be thin-walled, of unitary 

Regarding claim 87, modified Sagae teaches the method of claim 86 further including inflating the tubular element ([Col 7, lines 24-42]).

Allowable Subject Matter
Claims 49, 53-57, and 66-69 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to anticipate or render obvious a flexible lumenal assembly comprising a monolithic tubular mesh positioned between a respective surface of a lumenal element and a respective surface of a tubular member, wherein the assembly is configured to have a first stiffness when the tubular member is enlarged less than a stiffness when the tubular member is not enlarged and contacting the monolithic tubular mesh in combination with the other limitations of the independent claim. The closest prior art of record is Melsheimer (US 2012/0277729). Melsheimer discloses a flexible lumenal assembly (100) comprising a lumenal element (106), a tubular mesh (110) extending longitudinal and circumferentially around a portion of the lumenal element and configured to contact the lumenal element differently as a function of pressure applied to the tubular mesh (Figures 2A and 2B), and a tubular member (104) at least partly sealed to the lumenal element and wherein all portions of the tubular mesh are positioned between a respective surface of the lumenal element where the lumenal element . 

Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive. 
Regarding the argument that “one of ordinary skill in the art would not use the flexible and radially expandable stent of Berry inside a balloon or adhesively bonded to the catheter of Barra (Remarks, Page 17, also detailed on pages 15-16, 19, 23, 24), the examiner respectfully disagrees. Barra et al. (USPN 6033379) discloses disclose a monolithic structural support member for use in a flexible lumenal assembly, as detailed above. Berry et al. (USPN 62315980) was relied upon not for a teaching to replace the monolithic structural support In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the shape and structure of the component elements of the structural support member of Berry provide the structural support member with the flexibility and strength necessary to navigate tortuous vessels without plastically deformation while also retaining the original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]). Based on this, it is maintained that one of ordinary skill in the art would have found it obvious to modify the structural support member of Barra to have component elements as disclosed by Berry in order to provide the structural support member with the necessary flexibility and strength to navigate tortuous vessels. Regarding the argument that “such combination would change the principle of operation of Berry by radially fixing the stent rather than having the stent radially expandable” (Remarks, Page 16), it is noted that MPEP 2143.01 (VI) states: “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious”. In the present office action, the “prior art invention being modified” is the monolithic structural support members of the lumenal assembly of Barra, as detailed above. Modifying the monolithic structural support members of Barra to have the nodes, struts, and/or component elements as disclosed by Berry would not change the principle of operation of the 
Regarding the argument that Boussignac fails to explicitly discloses that the “outer member is configured to selectively apply pressure ot the structural support member less when the outer member is enlarged and contacting the structural support member a lesser amount” as recited by claim 1 (Remarks, Page 18) or as similarly recited by claim 103 (Remarks, page 22), the examiner respectfully disagrees. As detailed above, Boussignac discloses that when the outer member 2 is collapsed as shown in Figure 8, the balloon 2 contacts and applies pressure to the full length of the spring 26. When the outer member is enlarged, the balloon 2 only contacts and applies pressure to the center portion of the spring 26. Regarding the argument that there is no teach or suggestion in Boussignac for the limitations of claim 12 (Remarks, page 19), the examiner respectfully disagrees. The outer member (balloon 2) is configured to have an enlarged configuration (Figure 12) and a reduced configuration (Figure 8), and wherein in the reduced configuration the outer member applies pressure to the structural support member (Figure 8, wherein the balloon 2 contacts and therefor applies pressure to the spring 26). Regarding the argument that there is not teaching or suggestion in Boussignac for the limitations of claim 16 (Remarks, page 19), the examiner respectfully disagrees. Boussignac discloses wherein the assembly is configured such that enlargement of the outer member relieves all of the pressure on the structural support member (Figure 9, wherein the outer wall 8 of balloon 2 no longer contacts the spring 26).
Regarding the argument that Berry does not discloses a structural support member having a plurality of nodes and struts and each strut forms a node with two other struts as recited by claim 18 (Remarks, page 20), the examiner respectfully disagrees. As detailed above with respect to claim 18, Berry teaches a structural support member (stent 10) in the form of a monolithic tubular mesh having a plurality of nodes (ends 17, 18 of longitudinal struts 15, 16, 32) 
Regarding the argument that Sagae fails to explicitly disclose the “mesh structural support…configured to have a larger inside diameter in a relaxed state than an outside diameter of an outer surface of the flexible lumen” as recited by claim 86 (Remarks, Page 21), the examiner respectfully disagrees. As detailed above, Sagae discloses a monolithic structural support that is configured to have a larger inside diameter in a relaxed state than an outside diameter of an outer surface of the flexible lumen (Figure 1, wherein the reinforcing member 14 is on the outer surface of the flexible lumen and therefore has an inside diameter at least slightly larger than the outside diameter of the flexible lumen).  Regarding the argument that Sagae in view of Berry fails to explicitly disclose “the flexible lumenal assembly has a portion with variable flexibility” as recited by claim 86 (Remarks, page 18), the examiner respectfully disagrees. Sagae discloses a flexible lumenal assembly (40) having a flexibility that varies from proximal to distal end due to the rigidity-imparting member 13 and reinforcing member 14. 
Regarding the argument that “the stent of Berry does not have nodes wherein each node includes three component elements and two of the component elements are sized differently from each other” as recited by claim 106 (Remarks, Page 23), the examiner respectfully disagrees. Berry discloses a structural support member (stent 10) including a plurality of nodes (ends 17, 18 of longitudinal struts 15, 16), wherein each node includes three component elements (strut 15 or 16 and folded arms 51, 52 of adjustable members 19 or 20) and two of the component elements are sized differently from each other (strut 15 or 16 sized differently from adjustable members 19 and 20). 
 (struts 15, 16) and a plurality of angled struts (adjustable members 19, 20, angled at pivot point 60 and where folded arms 51, 52 attach to strut 15, 16), wherein each of the angled struts is coupled at respective ends to respective longitudinally extending struts that are larger than the angles struts (“The first and second longitudinal struts 15, 16 are interconnected at both ends 17, 18 by respective circumferentially adjustable members 19, 20,” [Col 9, line 37]; Figures 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783